Exhibit 10.1

 

 

[Form of Restricted Stock Award Agreement for Executive Officers (Form A)]

 

 

ALEXION PHARMACEUTICALS, INC.

2004 INCENTIVE PLAN

 

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

AGREEMENT, made as of this              day of             ,              (the
“Grant Date”), by and between Alexion Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and                                         
             (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Alexion Pharmaceuticals, Inc. 2004 Incentive Plan (the
“Plan”), the Company desires to grant Participant, and Participant desires to
accept, an Award of Restricted Stock, upon the terms and conditions set forth in
this Agreement and the Plan. Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant. The Company hereby grants to Participant                         
shares of Stock (the “Shares”), subject to the terms and conditions of the Plan
and this Agreement. To the extent required by law, the purchase price per Share
shall be the par value ($0.0001) of each Share. The Shares are subject to
certain transfer and forfeiture restrictions pursuant to this Agreement, which
shall expire, if at all, in accordance with Section 2 below. While such
restrictions are in effect, the Shares subject to such restrictions shall be
referred to as “Restricted Stock.”

 

2. Vesting. Except as otherwise provided in an employment or other agreement
between Participant and the Company or its affiliates, the Restricted Stock
shall become vested, and cease to be Restricted Stock, in the amounts and on the
dates specified in Exhibit A (each, a “Vesting Date”), provided that Participant
remains in the continuous employment or other service of the Company or its
affiliates through each applicable Vesting Date.

 

3. Restrictions on Transfer. Shares of Restricted Stock shall not be sold,
assigned, transferred, disposed of, pledged or otherwise hypothecated by
Participant (other than to the Company) unless and until they become vested and
cease to be Restricted Stock pursuant to Section 2 above. Any attempted sale,
assignment, transfer, disposition, pledge or hypothecation of shares of
Restricted Stock in violation of this Agreement shall be void and of no effect
and the Company shall have the right to disregard the same on its books and
records and issue “stop transfer” instructions to its transfer agent.
[Notwithstanding the foregoing provisions of this Section 3, Participant may
transfer shares of Restricted Stock to: (i) any of Participant’s “family
members” (as defined in General Instruction A to Form S-8 under the Securities
Act of 1933, as amended) (“Family Members”); (ii) a trust or trusts in which the
Family Members have more than fifty percent (50%) of the beneficial interest;
(iii) a foundation or foundations in which the Family Members and/or Participant
control the management of assets; (iv) any other entity or entities in which the
Family Members and/or Participant own more than fifty percent (50%) of the
voting interests; or (v) subject to Participant’s and the proposed transferee’s
satisfaction of such terms and conditions as the Committee, in its sole
discretion, may determine, any transferee or transferees approved by the
Committee in writing prior to such transfer. A transferee of shares of
Restricted Stock shall take and hold such Restricted Stock subject to the terms
and conditions of this Agreement and the Plan. Participant hereby acknowledges
that Participant shall remain responsible for the satisfaction of any tax
withholding obligations relating to such transfer of Restricted Stock and,
further acknowledges that, any such transfer shall be subject to, and
conditioned upon, Participant’s satisfaction of any such withholding
obligations.]

 

 

Page 1 of 4



--------------------------------------------------------------------------------

4. Forfeiture. Except as otherwise provided in an employment or other agreement
between Participant and the Company or its affiliates or in the Plan,
Participant shall forfeit to the Company any and all Restricted Stock, without
compensation, upon the cessation of Participant’s employment or other service
with the Company or its affiliates.

 

5. Stock Certificates. The Company shall retain physical possession of the
certificate(s) evidencing the Restricted Stock until the Shares become vested or
are forfeited. Participant shall deliver to the Company stock powers, endorsed
in blank, relating to the Restricted Stock as soon as practical after the Grant
Date.

 

6. Voting and Dividends. Participant shall be entitled to exercise voting rights
with respect to the Restricted Stock notwithstanding the restrictions imposed on
the Restricted Stock herein. Any cash dividends paid on the Restricted Stock
shall be remitted to Participant, subject to applicable withholding. Stock
distributed in connection with a stock split or stock dividend with respect to
the Restricted Stock shall be subject to the restrictions and risk of forfeiture
to the same extent as the Restricted Stock.

 

7. Legends. The certificates which evidence the shares of Restricted Stock shall
bear the following legend (and such other restrictive legends as are required or
deemed advisable under the provisions of any applicable law):

 

 

“THE SHARES OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER AND FORFEITURE RESTRICTIONS AS SET FORTH IN THAT CERTAIN RESTRICTED
STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPTED TRANSFER OF SHARES
OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF SUCH AGREEMENT
SHALL BE NULL AND VOID AND WITHOUT EFFECT.”

 

8. Continuance of Employment or Other Service. Nothing in this Agreement shall
be deemed to create any obligation on the part of the Company or its affiliates
to continue the employment or other service of Participant or interfere with the
right of the Company or its affiliates to terminate the employment or service of
Participant.

 

9. Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. Participant
acknowledges receipt of a copy of the Plan prior to the date of this Agreement.

 

10. Withholding. Participant understands that Participant (and not the Company)
shall be responsible for Participant’s own tax liability that may arise as a
result of this acquisition of Restricted Stock, the vesting of the Restricted
Stock, or the transactions contemplated by this Agreement. The Company may
require Participant to pay to the Company, or make arrangements satisfactory to
the Company regarding payment of, any taxes of any kind required by law to be
withheld with respect to the shares of Common Stock.

 

 

Page 2 of 4



--------------------------------------------------------------------------------

11. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflicts
of law. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and, except as otherwise provided in the
Plan, may not be modified other than by written instrument executed by the
parties.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

 

ALEXION PHARMACEUTICALS, INC.

By:

    

Name:

    

Title:

           

 

 

Page 3 of 4



--------------------------------------------------------------------------------

Exhibit A

 

 

Vesting Date

--------------------------------------------------------------------------------

 

Number of Shares Vested

--------------------------------------------------------------------------------

 

 

 

 

The Shares shall become vested, and cease to be Restricted Stock, in the amounts
and on the dates specified above, provided that Participant remains in the
continuous employment or other service of the Company or its affiliates through
each applicable Vesting Date.

 

 

Page 4 of 4